 642DECISIONSOF NATIONALLABOR RELATIONS BOARDCentral Supply Company of Virginia,Inc., Employer-PetitionerandInternationalUnion, United MineWorkers of America. Case 5-RM-773April 30, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOUpon a petition filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a hearing washeld before Hearing Officer William M. Ashmore. Pur-suant to Section 102.67 of the National Labor Rela-tionsBoard Rules and Regulations, Series 8, asamended, and by direction of the Regional Director forRegion 5, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer-Petitioner and the Union filed briefs in sup-port of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.Central Supply Company of Virginia, Inc., hereincalled Employer-Petitioner, is engaged in commercewithin the meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2. International Union, United Mine Workers ofAmerica, herein called the Union, is a labor organiza-tion claiming to represent certain employees of the Em-ployer-Petitioner.3.A question affecting commerce exists concerningthe representation of employees of the Employer-Peti-tioner within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.The Employer-Petitioner is a Virginia corporationengaged in the sale of mine and mill supplies, hardware,and building materials at its Andover, Virginia, facility.The Employer-Petitioner and the Union entered into acollective-bargaining agreement onMarch 1, 1972,which, by its terms, was to expire on March 1, 1975.At approximately 10 a.m. on Friday, December 27,1974, the Employer-Petitioner sent by certified mailfrom Big Stone Gap, Virginia, to the Board's RegionalOffice in Baltimore, Maryland, a petition requestingthat an election be held among its employees at theEmployer's facility in Andover, Virginia. The petitionwas received by Region 5 at its offices in Baltimore,Maryland, on January 2, 1975. The Union contendsthat the petition should be dismissed as untimely. Wedisagree.The Board established inDeluxe Metal FurnitureCompany,121 NLRB 995, 1000 (1958), and reaffirmedinLeonardWholesaleMeats, Inc.,136 NLRB 1000(1962),a 60-day "insulated period" immediatelypreceding and including the expiration date of an exist-ing collective-bargaining agreement and said that a pe-tition filed during this period would be dismissed asuntimely. The date on which a petition is received bythe Regional Office was fixed as controlling for pur-poses of determining its timeliness in relation to -the60-day "insulated period." The Board stated that allpotential petitioners would be required to have theirpetitions on file at least 61 days before the terminal dateof the contract.The petition herein, although mailed 65 days prior totheMarch 1, 1975, expiration date of the collective-bargaining agreement, was not received by the Re-gional Office until 59 days prior to that date, or duringthe "insulated period." The postmaster of Big StoneGap, Virginia, testified that, under normal circum-stances, a letter from Big Stone Gap to Baltimore,Maryland, should take at the most 2 days to deliver.Mail that is posted on a given day is placed on anairplane at a local airport at approximately 5 p.m. Itarrives in Baltimore at 1:30 a.m. the following morningand is ordinarily delivered that same day. Thus, undernormal circumstances, the petition would have arrivedin Baltimore on Saturday, December 28, 1974, andsince the Board's offices are closed on Saturday andSunday, it is reasonable to assume that the petitionwould have been received by the Regional Office onMonday, December 30, or, at the latest, on Tuesday,December 31, both dates falling outside the "insulatedperiod."'InRio de Oro Uranium Mines, Inc.,119 NLRB 153(1957), the Board held that, where a party has filedobjections to an election in a manner and at a time inwhich it would be reasonable to assume that in thenormal operation of the United States mails the objec-tions would be timely received at the Board's RegionalOffice, and the delay in receiving the objections appearsnot to be attributable to the sending party, it would beinequitable to penalize the sender for the delay.' TheBoard therefore considered the objections to be timelyfiled and it remanded the case to the Regional Directorfor investigation of the issues raised by the objections.We believe the same considerations and rationale areapplicable under the circumstances of this case. There-fore, we find that it would be inequitable to penalize theIThe Board's offices were closed on Wednesday, January 1, 1975, dueto the New Year's Day holiday2Also seeEmployers'Association ofBuilding Metal Fabricators, RhodeIsland District,149 NLRB 382, 383-385 (1964), where the Board used asimilar rationale regarding the mailed notice of intention to terminate a 'collective-bargaining agreement in compliance with the 60-day rule of Sec.8(d)(1) of the Act217 NLRB No. 108 CENTRAL SUPPLY COMPANY OF VIRGINIA, INCEmployer-Petitioner here, who mailed the petition un-der circumstances where it had the right to assume thepetition would be timely received at the Board's Re-gional Office in the due course of the mails. Under thecircumstances, we find that the petition herein has beentimely filed.'3 In a letter filed with the Board on March 17, 1975, the Employer-Petitioner contends that,since the collective-bargaining agreement expiredMarch 1, 1975, the question of the timeliness of the petition referred to theBoard for decision is now moot and that the case should be remanded to theRegional Director for Region 5 for appropriate actionWe find no merit inthis contention CfElectric Boat Division,General Dynamics Corporation,158 NLRB 956 (1966)6434. The partiesstipulated,and we find,that the fol-lowing employees constitute a unit appropriatefor col-lective bargaining within the meaning of Sec. 9(b) of theAct:All warehousemen-truckdrivers employed by theEmployer at its Andover, Virginia location, butexcluding all other employees, all office clericalemployees, guards and supervisors as defined bythe Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]